ICJ_018_Nottebohm_LIE_GTM_1955-04-06_JUD_01_ME_03_FR.txt. 50

OPINION DISSIDENTE DE M. GUGGENHEIM,
JUGE «AD HOC »-

N’ayant pu, à mon regret, me rallier à l’arrêt de la Cour, j'estime
devoir exposer mon opinion dissidente.

A mon avis, la conclusion du Gouvernement du Guatemala
tendant a déclarer le Liechtenstein non recevable du fait que
F. Nottebohm n’a pas la nationalité liechtensteinoise, aurait dû
être jointe au fond et la procédure ajournée pour permettre au
Gouvernement du Liechtenstein d'obtenir et de réunir des docu-
ments à l’appui des commentaires sur les nouveaux documents
produits par le Guatemala, et ceci pour les raisons suivantes :

I

1. Chaque ordre juridique établit Jui-méme les conditions
requises pour la validité des actes juridiques internes. C'est aussi
le cas pour l’ordre juridique liechtensteinois en ce qui concerne
l'octroi de sa nationalité. Pour la Cour, il s’agit à ce sujet d’une
procédure de droit national. La naturalisation est un fait qui
doit être prouvé dans le cadre de la procédure internationale et
la Cour a certes le droit d'examiner, au moins jusqu’à un certain
point, si les faits avancés correspondent à la réalité et à l’effec-
tivité, c’est-à-dire si la naturalisation est réelle et effective du
point de vue du droit national. Le pouvoir de vérification que
comporte la naturalisation ne se limite donc pas à l’examen de
certaines conditions, comme on l’a affirmé par exemple à l’occasion
de l’affaire Salem, dans l’opinion dissidente de l'arbitre américain
Nielsen qui a prétendu que l’examen du tribunal international
porte uniquement sur la question de savoir si le certificat de
naturalisation a été obtenu par fraude ou par faveur (voir Recuerl
des sentences arbitrales, Nations Unies, tome IT, pp. 1204 et ss.).
Selon l’opinion dominante de la jurisprudence internationale, il
n'est pas douteux que le tribunal international soit autorisé à
examiner les conditions dans lesquelles un certificat de nationalité
a été accordé. On trouve cette réponse dans la décision Meyer-
Wildermann c. Hoirie Stinnes et consorts, rendue par le tribunal
arbitral germano-roumain, le 6 novembre 1924 (Recueil des décisions
des tribunaux arbitraux mixtes, t. IV, p. 842). En effet, le tribunal
arbitral s’y est réservé explicitement le droit de vérifier les conditions
de la reconnaissance officielle de la nationalité. Parmi les nom-
breuses décisions favorables au contrôle judiciaire et arbitral
international du certificat de nationalité, citons encore celle du

50
SI AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. GUGGENHEIM)

commissaire Nielsen dans l'affaire Hatton c. United Mexican
States (Recueil des sentences arbitrales des Nations Unies du
26 septembre 1928, t. IV, p. 331), qui met, avec raison, l’accent
sur l'obligation de.prouver la nationalité. «Convincing proof of
nationality is requisite not only from the standpoint of interna-
tional law, but as a jurisdictional requirement. »

€

2. Cette jurisprudence est conforme à une règle plus générale :
la règle de l'obligation de la preuve de la nationalité n’est qu’une
norme particulière de la règle qui accorde au juge international
la compétence d'apprécier la validité d’une règle ou d’un acte de
droit interne, si cette règle ou cet acte revêt une importance au
regard du litige international en cause. La règle ou l'acte de droit
interne doivent être considérés comme de simples faits mais
ces faits sont à même d’être prouvés et cela «a l’aide de toutes
recherches auxquelles la Cour jugera convenable de procéder -ou
de faire procéder » (C. P. J. I., affaire des Emprunts brésiliens,
série À, n°% 20/21, p. 124). La même décision précise d’ailleurs : « tout
ce qu'on peut admettre à cet égard, c’est qu'elle [la Cour] pour-
rait être éventuellement obligée de se procurer la connaissance
du droit interne qu'il y a lieu d'appliquer ». Cf. aussi C. P. J. I.,
série À, n° 7, p. 19; série A, n° 20/21, p. 46; série A/B, n° 62,
p. 22; série A/B, n° 76, p. 19.

3. Le tribunal international ne doit donc pas s’en tenir aux
constatations des autorités nationales quant à l’application qu’elles
font des règles de.droit interne. Il peut, en conséquence, apprécier
les faits autrement que les instances de droit interne. Mais le juge
international ne doit jamais oublier qu’il est amené à prendre en
considération le droit interne, en vue d’exercer une compétence
que le droit des gens lui reconnaît. I] ne s’agit pas pour lui de se
prononcer sur la validité du droit interne dans l’ordre national,
c’est-à-dire d’exercer les pouvoirs d’une instance d’appel et de
cassation à l'égard du droit interne. Quel est donc son rôle ? Le
juge international doit uniquement se préoccuper du droit interne
et, en particulier, de la nationalité comme d’un fait constitutif de
la recevabilité de la demande portée devant la juridiction inter-
nationale. Il s’agit donc, pour le demandeur, de prouver que la
nationalité est un acte valable, conforme au droit interne de l’État
demandeur, et pour le défendeur, s’il le conteste, de prouver le
contraire (cf. C. P. J. I., série A, n° 5, p. 30).

4. J'arrive à la conclusion qu’il incombait à la Cour de se rendre
compte si F. Nottebohm a valablement et effectivement acquis la
nationalité, en conformité du droit interne liechtensteinois, et cela
de telle manière que la validité et l’effectivité de la naturalisation
ne puissent être mises en doute.

SI
52 AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. GUGGENHEIM)

La Cour ne doit cependant pas dépasser à ce sujet un cadre
nettement circonscrit. Cette limitation de la compétence de la Cour
résulte de deux données entièrement différentes ; d’une part, en
examinant l'application du droit interne par les autorités nationales.
la Cour se borne à vérifier si elle est conforme aux obligations que
le droit international impose à l'État en question ; d’autre part, vu
que, selon la pratique du droit international, le droit interne
n'appartient pas au corps des règles juridiques qu’elle applique
directement, la Cour se trouve obligée de prendre position à l'égard
du droit national dans le cadre d’une procédure probatoire. Elle
ne peut pas examiner Xbrement l'application et l'interprétation du
droit interne, mais seulement vérifier l'application du droit interne
au titre des faits allégués ou contestés par les parties et par sa
propre connaissance, afin de déterminer si ceux-ci sont exacts ou
mexacts.

5. Comme la loi liechtensteinoise s’applique en premier lieu dans
le cadre national, ce sont les autorités étatiques compétentes, et
celles-ci exclusivement, qui ont qualité pour apprécier si la loi
relative à la naturalisation est appliquée correctement, c’est-à-dire
si, dans le cas d’espèce, suffisamment d’éléments sont réunis pour
permettre de faire abstraction du « domicile légal sur le territoire
de la Principauté depuis au moins trois ans», de considérer la
demande de naturalisation «particulièrement digne d'intérêt » et
aussi, «à titre exceptionnel», de dispenser le candidat de cette
condition (voir art. 6 de la loi du 4 janvier 1934 sur l'acquisition
et la perte de la nationalité liechtensteinoise). Même le Conseil
d'État liechtensteinois n’a pas le pouvoir de revoir l'opportunité
des actes juridiques décidés et exécutés en vertu du pouvoir dis-
crétionnaire des autorités administratives. Cette manière de voir
correspond aux principes généraux du droit administratif suisse
et allemand. Elle trouve sa consécration dans la jurisprudence du
Conseil d'État de la Principauté, ainsi qu'en témoigne sa décision
du 20 juillet 1950, relative à l’octroi d’une concession pour un
hôtel (Gastbewerbehaus-Konzession). (Voir rapport de Gestion du
Gouvernement princier adressé à la Diète pour l’année 1950, pp. 83
et ss.) I y est dit qu’en vertu de l’article 40 de la loi sur le Conseil
d'État, ce dernier ne se prononce que sur la question de droit et
non sur le pouvoir discrétionnaire des autorités administratives. La
Cour n’a pas, à mon avis, qualité pour se substituer à une instance
de contrôle inexistante dans le droit national.

6. Si l’on examine sous cet angle la question de l'acquisition
de la nationalité liechtensteinoise par F. Nottebohm, il n’y a pas

52
53 AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. GUGGENHEIM)

de doute qu’il doive être considéré comme ressortissant de la
Principauté. Une naturalisation à laquelle les organes suprêmes,
le Prince régnant et la Diète, ont donné leur assentiment, confor-
mément à l’article 12 de la loi sur l'acquisition et la perte de la
nationalité, comme ce fut le cas pour F. Nottebohm, est une
naturalisation valable. Une présomption juris et de jure existe
d’ailleurs en faveur de la validité des actes de ces autorités suprêmes,
le droit liechtensteinois ne connaissant pas de contrôle judiciaire
des actes établis en vertu du pouvoir discrétionnaire desdites
autorités.

7. En outre, en vue d’apprécier la validité de la naturalisation,
le juge international doit encore tenir compte du fait que, depuis
le moment de sa naturalisation, le Liechtenstein n’a jamais cessé
de considérer F. Nottebohm comme l’un de ses ressortissants, de
même que la Suisse, représentant les intérêts liechtensteinois à
l’étranger, ainsi qu’il ressort du certificat de l'Office suisse de com-
pensation du 24 juillet 1946 (réplique, annexe 18, p. go), et probable-
ment aussi le Guatemala, du moins jusqu’à une date qui n’est
guère facile à déterminer d’après le dossier. Enfin, F. Nottebohm,
ayant effectivement perdu sa nationalité allemande, par suite de
sa naturalisation, n’a jamais invoqué la protection d’aucun autre
État que le Liechtenstein et il est retourné au Liechtenstein en
1946 sans plus changer de résidence.

Il

1. Outre la question de savoir si la nationalité liechtensteinoise
a été octroyée à F. Nottebohm d’une manière valable et effective
selon l’ordre juridique liechtensteinois, il se pose, comme l’affirme
une des conclusions du Guatemala, la question de savoir si la
nationalité du Liechtenstein a été accordée à F. Nottebohm en
conformité avec les principes généralement reconnus en matière
de nationalité. Dans le cas soumis devant la Cour, il ne s’agit
cependant pas, à mon avis, de ce problème abstrait, mais de celui,
plus concret, qui consiste à déterminer si la protection diplomatique
résultant de l’octroi de la nationalité liechtensteinoise est opposable
au Guatemala en vertu des règles générales du droit international.

2. En effet, cette protection diplomatique liechtensteinoise
pourrait être inopérante pour deux raisons différentes entre les-
quelles il y a lieu d'établir une nette distinction. D’une part, parce
que la nationalité de F. Nottebohm en elle-même serait non valable
dans l’ordre international, ce qui entrainerait sa non-validité, et
aurait pour conséquence que le Liechtenstein ne pourrait exercer
son droit de protection diplomatique. D'autre part, il est aussi
possible que la nationalité de F. Nottebohm soit en elle-même
valable au point de vue international, mais qu’elle soit inopposable
aux États à l'égard desquels le Liechtenstein viendrait à exercer

53
54 AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. GUGGENHEIM)

sa protection diplomatique, dans les mêmes conditions qu’à l'égard
du Guatemala.

3. Le droit international connaît des situations où l’octroi de la
nationalité n’est pas valable, ce qui a pour conséquence directe
qu'elle ne peut donner lieu à la protection diplomatique. L’irrece-
vabilité d’une demande du chef d’absence de protection diplo-
matique n’est alors qu’une conséquence de l’absence des effets de
la nationalité dans les relations internationales. D’autres consé-
quences en découlent comme, par exemple, la non-reconnaissance
du statut personnel qui, revendiqué à la suite de Voctroi de la
nationalité, est déclaré nul, ainsi que la perte de la faculté de
demander l'application des droits conventionnels réservés aux
ressortissants de l’État en cause. Si, dans l’ordre international,
l'on examine les cas dans lesquels la pratique a reconnu l’inexistence
d’un lien valable entre l’État et l'individu auquel le premier a
octroyé sa nationalité, on constate que cette absence de liens a
été reconnue uniquement lorsque l'individu en question possédait
une seconde nationalité, ou que l’État d’adoption avait octroyé
sa nationalité par contrainte, c’est-à-dire sans que l'individu ait
donné son consentement, ou sans que l’État de la perte ait donné
son accord sur le retrait de sa propre nationalité.

C’est dans ces conditions, et dans ces conditions seulement, où
le lien entre l’État et l'individu fait à tel point défaut, que les
États tiers ne sont pas tenus de reconnaître la naturalisation ni
de faire droit à la demande de protection. C’est ainsi que les Etats
tiers ne devront pas considérer les enfants des diplomates étrangers
qui naitront sur le territoire d’un Etat qui leur attribue sa natio-
nalité comme des ressortissants de ce dernier (cf. article 12 de
la convention de La Haye concernant certaines questions relatives
aux conflits de lois sur la nationalité, de 1930). La propriété fon-
cière seule n’est pas un titre juridique suffisant pour l'octroi de
la nationalité (cf. les décisions de la commission mixte germano-
mexicaine, American Journal of International Law, 1933, p. 69).
L’ordonnance du Reich allemand, du 23 août 1942, autorisant
l'octroi de la nationalité allemande à certains groupes de popu-
lations sur des territoires étrangers à la souveraineté allemande,
mais occupés par l'Allemagne, ne devait pas être reconnue par
les Etats tiers parce qu’elle est contraire à certaines obligations
imposées à l'Allemagne, par le droit international général (cf.
Annuaire suisse de droit international, tome I, 1944, pp. 79 et ss.).
La réintégration obligatoire d’un ancien national établi à l’étranger
est illicite si l'intéressé a perdu sa nationalité par retrait et si un
nouveau lien n’est pas établi entre lui et l’État qui veut le réin-
tégrer dans sa nationalité antérieure (arrêts du Tribunal fédéral
suisse, t. 72, I, p. 410; t. 74, I, pp. 346 et ss.).

Toutes ces situations sont pourtant assez exceptionnelles. Dans
le cas de F. Nottebohm, l’octroi de la nationalité liechtensteinoise

54
55 AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. GUGGENHEIM)

échappe d'autant plus à ces catégories qu'il a acquis volontaire-
ment la nationalité liechtensteinoise et que, de ce fait, il a auto-
matiquement perdu la nationalité allemande en vertu de l’article 25
de la loi allemande sur la nationalité, du 22 juillet 1913, ce qui est,
à mon avis, d’une importance capitale pour l’appréciation de
V« effectivité » de la naturalisation liechtensteinoise dans le cadre
de l’ordre international. Aucune preuve n’a été apportée dans la
procédure que F. Nottebohm ait fait usage de la faculté prévue
au même article 25 de cette loi, selon lequel la nationalité n'est
pas perdue par celui qui, avant d’ acquérir la nationalité étrangère,
s'est procuré auprès des autorités compétentes de son Etat l’auto-
risation écrite de conserver sa nationalité d’origine. Au contraire,
le certificat de la ville libre hanséatique de Hambourg, du 15 juin
1954, atteste la perte de la nationalité allemande par suite de sa
naturalisation au Liechtenstein (réplique, annexe I9, p. 91).

4. Y a-t-il d’autres situations, en dehors de celles que nous avons
indiquées, qui permettent à des États tiers de déclarer sans effet
la naturalisation d’un ressortissant étranger consentant et qui n’a
pas conservé sa nationalité antérieure ? Pour l’affirmer valable-
ment, il faudrait pouvoir relever, dans les relations internationales,
des faits répétés, suivis, démontrant que, dans des circonstances
identiques ou analogues à celles de la naturalisation de F. Notte-
bohm par le Liechtenstein, des États tiers ont refusé de reconnaître
la naturalisation, de telle manière que l’on puisse admettre qu’un
usage permanent s’est créé, avec les caractéristiques d’une pratique
générale acceptée comme étant le droit (article 38, litt. x, b), du
Statut de la Cour, ainsi que C. P. J. I., série A, n° Io, p. 28; C.IL. J.,
affaire colombo-péruvienne, Recueil 1950, pp. 276 et ss.). La preuve
d’une telle coutume interdisant l’octroi de la nationalité dans les
conditions où le Liechtenstein a octroyé la sienne à F. Nottebohm,
n’a pas été apportée dans cette procédure. Il ne suffit pas, à cet
effet, d'affirmer — sans aucune preuve d’ailleurs — qu’il n'existe
aucune autre loi étatique qui permette la naturalisation dans les
conditions accordées à F. Nottebohm.

5. D'ailleurs, aucune des tentatives faites en vue de définir le
«lien de rattachement » selon des critères autres que ceux que nous
venons d'indiquer et qui sont conformes au droit international en
vigueur, n’a réussi. Cet échec n’est pas un pur hasard. Il provient
du fait que si, pour définir le lien nécessaire pour rendre la naturali-
sation obligatoire, on ajoute, aux critères objectifs (absence de
contrainte à l’égard du candidat, double nationalité, octroi de la
nationalité sans retrait de la nationalité par l'État auquel l'individu
naturalisé appartenait antérieurement), des éléments subjectifs tels
que «sincérité de la demande », « fidélité au nouvel État », « créa-
tion d’un centre d’intérét économique dans le nouvel État », ¢inten-
tion de s'intégrer dans la communauté nationale », ou bien on pose

55
56 AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. GUGGENHEIM)

des règles qui ne sont nullement conformes à la pratique interna-
tionale actuelle, ou bien on formule des principes vagues ouvrant
ainsi la porte aux appréciations arbitraires. Le droit international
ne défend par exemple nullement à un État de se rattacher, au
moment de leur naissance, les descendants de ses ressortissants
établis à l'étranger depuis des siècles et dont l’unique lien avec
l'État qui octroie sa nationalité consiste dans la filiation, sans
qu'aucun autre élément de rattachement comme, par exemple, la
religion, la langue, les conceptions sociales, les traditions, mœurs,
genre de vie, etc., puisse être exigé. (Voir, par exemple, Code civil
suisse, art. 263, al. I, 270, 324, al. I, et art. ro de la loi fédérale sur
l’acquisition et la perte de la nationalité suisse du 29 septembre
1952 ; art. 4 de la loi liechtensteinoise sur l’acquisition et la perte
de la nationalité.) On ne voit pas très bien comment on peut
affirmer que les conditions nécessaires pour que la naturalisation
soit valable et effective dans le domaine des relations internatio-
nales, ne sont réalisées que s’il existe à l’époque de la demande de
naturalisation un de ces liens de rattachement subjectif que nous
venons de mentionner.

6. En vue d’apprécier le lien entre l'État et son ressortissant,
c’est-à-dire de savoir si ce lien est réel, effectif et non fictif, le droit
international ne tient compte que des éléments extérieurs des faits
juridiques auxquels il rattache des effets déterminés, sans se
préoccuper du processus psychique du sujet de droit qui édicte
un acte juridique comme l'acte de naturalisation, et sans prendre
en considération les motifs (très difficilement décelables) qui ont
engagé un individu à faire sa demande de naturalisation. Cette
manière de voir n’est nullement démentie par les dispositions de
l’article premier de la convention relative aux conflits des lois,
adoptée à la Conférence pour la codification du droit international,
tenue à La Haye en 1930, dispositions énonçant que la législation
édictée par un État pour déterminer quels sont ses nationaux
« doit être admise par les autres États, pourvu qu’elle soit en accord
avec .... la coutume internationale et les principes de droit géné-
ralement reconnus en matière de nationalité». Cette règle, dont
Vinterprétation appropriée fait l’objet de controverses dans la
doctrine, ne contient aucun critère exigeant le rattachement
«effectif» à la nationalité. Elle renvoie tout simplement aux règles
de la coutume internationale et aux principes de droit généralement
reconnus en matière de nationalité, principes qui n’interdisent pas
Voctroi de la nationalité dans les conditions auxquelles le Liechten-
stein a accordé la sienne à F. Nottebohm.

7. On ne peut davantage affirmer que le lien qui se crée entre
un État et son ressortissant soit dans toutes les circonstances plus
étroit que celui qui existe entre un État et un individu qui lui est
rattaché par un autre lien comme, par exemple, la résidence

56
57 AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. GUGGENHEIM)

permanente. Lorsqu'on examine de près l’évolution du droit
moderne dans les Etats civilisés, on peut même affirmer que les
droits et devoirs incombant à un individu dans l’État de sa rési-
dence permanente sont souvent plus nombreux que ceux qui le
rattachent à l'État de sa nationalité. Certaines règles régissent les.
conflits de loi en droit privé et elles illustrent bien cette situation.
Dans ces conditions, l’affirmation selon laquelle il existe un lien
particulièrement étroit entre l'État et son national ne peut guère
avoir le caractère absolu qu’on lui prête souvent. Il est en tout
cas affaibli lorsqu'il y a dissociation entre nationalité et résidence
permanente ainsi que dans le cas de double nationalité, où deux
et même plusieurs Etats se disputent un droit à l’attachement de
Pindividu considéré et exigent de lui qu’il accomplisse les devoirs
inhérents à la nationalité, situation qui n’est nullement contraire
au droit international commun. Le droit international ne contient
d’ailleurs aucune règle qui fasse dépendre l’effectivité de la natio-
nalité d’un lien sentimental entre l’État naturalisant et l'individu
naturalisé.

8. Cependant, il a été affirmé, aussi bien au cours de la procédure:
écrite qu’au cours de la procédure orale, qu’il y avait lieu d’exa-
miner le problème de la validité de l’acte de naturalisation indépen-
damment de l'existence d’une règle concrète du droit coutumier
interdisant au Liechtenstein de naturaliser F. Nottebohm dans de
telles conditions, mais qu’on devrait retenir à l'égard du Liechten-
stein d’une part, et de F. Nottebohm d'autre part, le reproche plus.
général, celui de l’absence d’une volonté réelle et dépourvue de vice,
qui est une condition de validité des actes juridiques en droit inter-
national. Toutefois, on ne peut prétendre que la naturalisation de
F. Nottebohm était viciée par l'absence d’une volonté réelle de la.
part du Liechtenstein de le naturaliser, ou de la part de F. Notte-
bohm lui-même. La réalité de la naturalisation ne peut être mise
en doute. Il ne s’agit pas d’un mariage fictif entre le Liechtenstein
et Nottebohm. A cet égard, il convient de tenir compte du compor-
tement subséquent de ce dernier qui, après la naturalisation, n’a.
jamais varié. I] s’est toujours comporté exclusivement comme res-
sortissant du Liechtenstein et, en prenant fait et cause pour son:
ressortissant, la Principauté a démontré le caractére sérieux du lien.
qui la rattache à son ressortissant. Le contrôle de la « sincérité » de
la naturalisation, que la Cour peut exiger dans le cadre de la procé-.
dure de preuve relative à la réalité et à l’effectivité de la naturalisa-
tion, se limite aux constatations que nous venons de faire.

Comme F. Nottebohm n'avait pas de devoirs propres, résultant
pour lui des principes du droit international, il n’est pas non plus:
nécessaire d’examiner s’il agissait avec «bonne foi» lorsqu'il a
demandé sa naturalisation. Aucune règle de droit international
commun, c’est-à-dire aucune règle coutumière ni aucun principe
général de droit reconnu par les nations civilisées, au sens de:

57
58 AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. GUGGENHEIM)

l’article 38, litt. 1 b) et c), du Statut de la Cour, ne pose pareille
exigence, et aucune responsabilité internationale ne peut être
encourue de la part de la Principauté pour n’avoir pas examiné la
demande de naturalisation sous cet angle, qui rendrait la naturalisa-
tion totalement ou partiellement sans effet à l'égard du Guatemala,
pays neutre à l’époque de la naturalisation de Nottebohm. Il serait
inadmissible de vouloir exiger à ce sujet que l’État naturalisant ou
le candidat à la naturalisation prévoient des événements incertains,
qui pourraient se produire à l’avenir avec plus ou moins de proba-
bilité.

9. Même si l’on admettait que la Cour a le droit d'examiner les
motifs qui ont conduit F. Nottebohm à demander la nationalité
liechtensteinoise, il y a lieu de constater que F. Nottebohm n’a
nullement manqué aux principes de la bonne foi, tels qu'ils sont
définis dans le droit interne des Etats civilisés, et en particulier dans
l’article 2 du code civil du Liechtenstein, de 1926. F. Nottebohm
n’a dissimulé aucun élément essentiel ni accessoire pour l’apprécia-
tion de sa demande par les autorités liechtensteinoises, qui ont donc
pu statuer en pleine connaissance de cause sur la requête. Il n’y a
donc de la part de F. Nottebohm aucun « manque de loyauté »,
aucun manquement à la parole donnée qui, dans certaines condi-
tions, pourraient rendre l'acte juridique irrégulier aux fins de l’ap-
plication et de l’interprétation de Ja loi liechtensteinoise concernant
lacquisition et la perte de la nationalité. C’est seulement dans le
cas où l’on pourrait prouver un agissement dolosif de la part de
F. Nottebohm, par exemple la dissimulation de biens allemands grace
à la naturalisation, que l’on pourrait éventuellement, et si certaines
conditions étaient réalisées, parler aussi d’un manquement au prin-
cipe de la bonne foi de la part de F. Nottebohm à l'égard de la Prin-
cipauté et peut-être aussi à l’égard du Guatemala, dissimulation qui
pourrait justifier, comme nous le démontrerons ci-dessous, la non-
reconnaissance de la nationalité liechtensteinoise. Dans ce cas, ce
ne serait toutefois pas le manquement a la bonne foi qui serait
l’élément déterminant pour cette non-opposabilité de la nationalité
liechtensteinoise, mais le caractère dolosif de l’opération fraudu-
leuse de dissimulation, dont l’acquisition de la nationalité liechten-
steinoïse ne serait qu'’## des éléments constitutifs.

10. Est-il possible d'admettre la validité de la nationalité de
F. Nottebohm aux termes du droit national liechtensteinois et
d'affirmer, d’autre part, que cette nationalité ne déploie pas tous ses
effets internationaux et que le Liechtenstein ne peut, en conséquence,
exercer valablement sa protection diplomatique si cette dernière est
contestée par le Guatemala ? En effet, le droit international connaît
des situations dans lesquelles les effets internes et même certains
effets internationaux de la nationalité sont reconnus, mais dans
lesquelles la protection diplomatique, exercée en raison de la natio-
nalité acquise, peut faire l’objet de contestations valables. C'est

58
59 AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. GUGGENHEIM)

ainsi que l'individu qui possède deux nationalités ne peut jouir de
la protection diplomatique que de l’un des Etats dont il est ressor-
tissant au regard de l’autre — et cela quel que soit son domicile.
L'État ne peut accorder sa protection diplomatique selon l'opinion
dominante qu’à une personne qui possédait sa nationalité à l’époque
où le fait générateur de la protection diplomatique est né et qui
l'a conservée sans interruption jusqu’à l’époque de la réclamation.
Cette dissociation de la nationalité et de la protection diplomatique
se réduit ordinairement à des situations où l'individu a deux
nationalités, cumulatives ou successives, entraînant la conséquence
que le titre à la protection peut toujours être exercé par un Etat,
qui assure ainsi la possibilité de faire valoir une demande dans le
domaine international.

11. Cette affirmation n’est pas contredite non plus par le fait
que le juge de l’État tiers ou l’arbitre international ont eu, en
maintes occasions, à trancher des conflits dans lesquels deux États
revendiquaient le même individu comme leur propre national, et
qu'à ces occasions la tendance prédominante est de faire prévaloir
la nationalité effective, conception dont s’est aussi inspiré l’article 5
de la convention de 1930 relative aux conflits des lois en matière
de nationalité. Le critère du rattachement effectif de la nationalité
a été établi uniquement en vue de conflits résultant de la double
nationalité, à l’occasion desquels les États tiers doivent choisir
entre une nationalité qualifiée de plus effective et une autre de
moins effective, ainsi qu'entre deux Etats dont chacun désire
exercer la protection diplomatique en faveur du même individu.

Quant aux traités Bancroft, qui ont été invoqués au cours de la
procédure, c’est, à mon avis, à tort qu'on les considère comme un
précédent pour la solution du cas de F. Nottebohm. Indépendam-
ment du fait qu’il s’agit de conventions bilatérales, conclues en
1868 entre les États-Unis d'Amérique d'une part, les États de
Wurtemberg, de Bavière, de Bade, de Hesse et la Confédération
de l'Allemagne du Nord d'autre part, elles furent abrogées le
6 avril 1917 (voir Hackworth, Digest of International Law, t. III,
p. 384), lors de l’entrée des Etats-Unis d’Amérique dans la premiére.
guerre mondiale, et ne peuvent dés lors étre considérées comme
reflétant les règles du droit international général, leur objet prin-
cipal se rapportait à la perte de la nationalité et de la protection
diplomatique américaine par les personnes d’origine allemande
naturalisées aux Etats-Unis, renouvelant leur résidence en Alle-
magne sans intention de retourner aux Etats-Unis. Ces traités
avaient pour but essentiel d’annuler les effets de la nationalité
américaine de personnes n’ayant aucun désir de résider aux Etats-
Unis et qui rentraient dans leur pays d’origine, souvent pour éluder
les obligations du service militaire. A l'égard des personnes de

59
60 AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. GUGGENHEIM)

nationalité double — la nationalité américaine et celle d’un des
États allemands en question — les traités Bancroft cherchaient à
faire prévaloir la nationalité du pays de la résidence effective
(cf. Moore, A Digest of International Law, t. III, pp. 358 et ss.).

Le cas d’espéce est tout différent. F. Nottebohm n'était pas
un Liechtensteinois d’origine se rendant au Guatemala et natu-
ralisé dans ce pays pour retourner et résider ensuite au Liechten-
stein. En outre, aucun conflit de double nationalité ne se présente
dans son cas. En permettant au Guatemala de déclarer inopposable
la demande du Liechtenstein d’exercer sa protection diplomatique,
il en résulte que F. Nottebohm, ayant perdu sa nationalité alle-
mande par l'acquisition de la nationalité liechtensteinoise, n’a
plus la possibilité d’invoquer aucune protection diplomatique.
Une telle dissociation entre nationalité et protection diplomatique
ne trouve aucune base ni dans une règle coutumière ni dans un
principe général de droit reconnu par les nations civilisées, au
sens de l’article 38, litt. r b) et c), du Statut de la Cour. Il s’agit
donc d’une règle de droit international qui ne peut être appliquée
dans le cas d’espèce, surtout dans le cadre de l’examen d’une
exception préliminaire, à mon avis, qu'avec le consentement des
deux parties en cause, conformément à l’article 38, litt. 2, de
son Statut.

12. La dissociation de la validité de la nationalité et de la
protection diplomatique laisse d’ailleurs un autre problème sans
solution. S'agit-il d’une non-validité générale de la naturalisation
dans l’ordre juridique international, dépassant ainsi le droit
limité des États tiers de dénier la protection diplomatique exercée,
ou cette non-validité vise-t-elle uniquement le droit du Liechten-
stein à exercer la protection diplomatique à l'égard du Guatemala ?

Étant donné que les motifs invoqués pour dénier la protection
diplomatique se rapportent forcément au mode d’acquisition de
la nationalité liechtensteinoise par F. Nottebohm et non à des
raisons particulières qu’aurait le Guatemala de ne pas reconnaître
les effets de la nationalité dans le domaine de la protection diplo-
matique, n’importe quel Etat tiers sera en mesure de tirer des
conclusions dépassant le cadre restreint du droit de protection
diplomatique et ainsi amené à ne pas reconnaître d’autres effets
de la nationalité dans le domaine international. Rien ne les
empêchera, par exemple, de dire que le statut personnel de F.
Nottebohm est celui d’un apatride, F. Nottebohm ayant vala-
blement perdu la nationalité allemande sans avoir valablement
acquis la nationalité liechtensteinoise dans le domaine inter-
national. Le fait que l’arrêt ne se rapporte qu’au cas d'espèce et
que la res judicata est sans effet à l'égard des Etats tiers n’infirme
aucunement les considérations que je viens de développer. La

60
61 AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. GUGGENHEIM)

portée de la décision judiciaire dépasse les effets prévus à l’article 59
du Statut.

13. D'autre part, les motifs invoqués en se fondant sur l’absence
d’un lien de rattachement suffisant en vue de dénier l'exercice
de la protection diplomatique par le Liechtenstein à l’égard du
Guatemala visent les réclamations relatives aux dommages causés
à l’époque où F. Nottebohm n'avait pas encore sa résidence per-
manente dans la Principauté. En revanche, même dans ce système,
rien n'empêche, à mon avis, le Liechtenstein de faire valoir les
réclamations qui se rapportent à l’époque où F. Nottebohm a
établi sa résidence permanente à Vaduz, où il s’est fixé en 1946
(voir duplique, p. 45). Comme les faits générateurs du dommage
causé aux biens de F. Nottebohm, pour lesquels des réclamations
ont été formulées à l'égard du Guatemala, se situent dans la
période postérieure à 1946, et qu’en particulier la requête adressée
à la Cour par le Liechtenstein est du 17 décembre 1951 et que
les procédures d’expropriation pour lesquelles réparation est
demandée par la Principauté n’ont été exécutées que postérieure-
ment à l’année 1949, surtout après la mise en vigueur du décret
législatif n° 630 du 13 juillet 1949 relatif à la loi de liquidation
des affaires de guerre (voir contre-mémoire, annexe 39, p. 126),
rien n'empêche que la nationalité de F. Nottebohm déploie ses
effets ordinaires à l’égard du Guatemala, même si on considère
que les liens de fait, plus forts que ceux créés en 1930 par la
naturalisation, sont indispensables pour permettre à un État de
faire valoir sa protection diplomatique en faveur de ses ressor-
tissants.

Il n’est pas possible de nier — si on adopte ce système qui va,
à mon avis, au delà des exigences que pose le droit international
général — que F. Nottebohm, après une résidence permanente
de plus de trois ans au Liechtenstein, puisse faire valoir certaines
de ses réclamations à l'égard du Guatemala et que le Liechtenstein
soit en mesure de prendre fait et cause pour son ressortissant. Comme
F. Nottebohm avait certainement la nationalité liechtensteinoise,
consacrée par le «lien » de la résidence au moment où la demande
a été adressée au Guatemala (1951), le Liechtenstein remplit à ce
sujet toutes les conditions qui ont donné lieu dans la pratique
internationale à des controverses en vue de savoir quelle date doit
avoir la préférence, à savoir celle où le Gouvernement national
« épouse » la demande, celle à laquelle la demande a été présentée
à l’agent du Gouvernement défendeur, celle à laquelle elle a été
présentée au tribunal international, ou bien la date du règlement
de la demande (cf. E. Borchard, Protection diplomatique des Natio-
naux à l’Étranger, Annuaire de l’Institut de droit international,
1931, t. I, p. 284).

D'autre part, il est indubitable que les faits générateurs du
litige, c’est-à-dire le préjudice subi quant aux biens expropriés, se
61
62 AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. GUGGENHEIM)

placent à une époque postérieure à l'établissement définitif de
F. Nottebohm au Liechtenstein. A ce sujet, il y a aussi lieu de
retenir que tous les critères sévères en vue de déterminer le carac-
tère national d’une réclamation, qui ont été pris en considération
lors des discussions préalables de la Conférence pour la codification
du droit international de 1930, sont remplis dans le cas d’espèce
(cf. Société des Nations, doc. C.75.M.69.1929.V., pp. 140 et ss.).

Le fait que la loi guatémaltèque de liquidation des affaires de
guerre de 1949, en vertu de l’article 7 du décret législatif n° 630,
qualifie d’ennemies les personnes physiques qui ont eu la nationa-
lité de l’un ou l’autre des pays avec lesquels le Guatemala a été
en guerre, ou qui l'avaient le 7 octobre 1938, bien qu'elles aient
prétendu avoir acquis par la suite une autre nationalité, ne modifie
pas davantage les éléments essentiels de la question en discussion,
c ‘est-a-dire que les faits générateurs du litige se placent à une
époque à à laquelle F. Nottebohm était ressortissant du Liechten-
stein. Or, il n'appartient pas à un Etat tiers de trancher la question
de la validité d’une nationalité étrangère en vue de rendre sans
effet l'exercice de la protection diplomatique, exception faite
peut-être du cas particulier de dissimulation de biens ennemis, qui
sera traité sous III et qui, appartenant au fond du litige, ne peut
donc être examiné dans le cadre d’une exception préliminaire.

Comme aucune mesure d’expropriation définitive, pour laquelle
une demande de réparation a été formulée par le Liechtenstein,
n'a été prise avant le retour de F. Nottebohm dans son Etat
national en 1946, et que toutes ces mesures n’ont été réalisées
qu'après son établissement permanent au Liechtenstein, je ne vois
pas comment on peut invoquer l’absence de tout lien de rattache-
ment entre le Liechtenstein et F. Nottebohm, même si on admet
à ce sujet des exigences allant au delà de ce que demande le droit
international commun à ce sujet, en vue de nier que cet État a
le droit de prendre fait et cause pour son ressortissant en I95I,
concernant des actes illicites qui auraient été commis à une époque
postérieure à 1946.

14. Les conséquences d’une décision déclarant la requête du
Liechtenstein non recevable pour absence de nationalité valable
dans la personne de F. Nottebohm, et interdisant à l’État deman-
deur de faire valoir le droit de protection diplomatique à l’égard du
Guatemala, entraînent trois conséquences importantes :

a. La règle du droit international, qui veut que la nationalité et
la protection diplomatique ne soient pas dissociées dans le
cas où la personne protégée n’a qu'une nationalité et où les
faits générateurs du litige sont nés après l’octroi de cette
nationalité, se trouvera modifiée avec effet rétroactif, seize

62
63

AFFAIRE NOTTEBOHM (OPIN, DISS, DE M. GUGGENHEIM)

ans aprés la naturalisation de F. Nottebohm au Liechtenstein.
Cette situation est d’autant plus grave que les principaux
faits générateurs du litige n’ont été réalisés qu’aprés 1949,
trois ans après que F. Nottebohm se fût définitivement
établi au Liechtenstein et y eût, par une résidence prolongée,
noué des liens solides de rattachement dont l’absence a été
alléguée par la partie défenderesse dans la procédure écrite
et orale, ce qui, à son avis, interdit l'exercice de la protection
diplomatique du Liechtenstein en faveur de F. Nottebohm
à l'égard du Guatemala. A mon avis, même si l’on partage
cette opinion, on doit admettre au moins la protection diplo-
matique en ce qui concerne les dommages causés à F.
Nottebohm après 1946, surtout ceux mis à exécution à la
suite de la promulgation du décret législatif n° 630 du 13 juil-

let 1940.

. Même en admettant la dissociation entre nationalité et protec-

tion diplomatique dans le cas d'espèce, il reste la question de
savoir quelles sont les conséquences de l’invalidation totale
ou partielle en droit international d’une nationalité valable
en droit national. La non-validité se limite-t-elle au domaine
de la protection diplomatique ou s’étend-elle aux autres
effets de la nationalité dans le domaine international, par
exemple aux droits conventionnels dont peuvent jouir les
ressortissants d’un État en ce qui concerne les échanges moné-
taires, le droit d'établissement, l’accès aux tribunaux internes
d'un État tiers, etc. ?

. En refusant de reconnaître la nationalité et, en conséquence,

le droit de protection diplomatique, on rend l’application de
cette dernière — unique protection mise par le droit inter-
national général à la disposition des États pour faire valoir
les prétentions des individus contre les États tiers — encore
plus difficile qu’elle ne l'était déjà.

En supprimant le droit à la protection, l'examen quant au
fond de certaines réclamations alléguant une violation des
règles du droit international devient impossible. Si aucun
autre État n’est en mesure d'exercer la protection diploma-
tique — comme dans le cas d'espèce —, les réclamations
faites au nom d’un individu dont la nationalité est contestée
ou déclarée sans effet dans le domaine international, alors
qu'il ne bénéficie pas d’une autre nationalité, se trouvent
abandonnées. La protection de l'individu, déjà organisée
d’une manière si précaire dans le droit international actuel,
se trouvera encore affaiblie et ce serait, à mon avis, contraire
au principe fondamental inscrit dans l’article 15, litt. 1, de
la déclaration universelle des Droits de l’homme, approuvée
le 8 décembre 1948 par l’Assemblée générale des Nations
Unies, selon lequel tout individu a droit à une nationalité.
64 AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. GUGGENHEIM)

Le refus de protection va en outre à l'encontre des nombreuses
tentatives contemporaines en vue de combattre l’augmen-
tation des cas d’apatridie et de remédier à l’absence de protec-
tion contre les actes violant les droits fondamentaux les plus
élémentaires que le droit des gens reconnaît à l’homme,
indépendamment de sa nationalité, de sa religion et de sa
race.

15. L’admission de la conclusion de non-recevabilité du chef de
la nationalité empêche la Cour d’examiner le fond de I’affaire et,
ainsi, de se prononcer sur l’existence ou l’inexistence d’un acte
illicite de la part de l’État défendeur à l'égard du Liechtenstein et
de son ressortissant qui n’a aucun autre moyen de protection juri-
dique à sa disposition. Une exception préliminaire doit d’ailleurs
être interprétée d’une manière étroite. Elle ne doit pas empêcher
que justice soit faite.

III

Quant au reproche fait à F. Nottebohm au cours de la procédure
écrite et orale d’avoir sollicité la nationalité du Liechtenstein en
vue de substituer à sa qualité de sujet d’un État belligérant la qua-
lité de sujet d’un État neutre, il y a lieu de faire les observations
suivantes :

x. Il n'existe ni en droit international privé, ni en droit interna-
tional public, aucun principe raisonnable, aucune décision judi-
ciaire qui permette de déclarer sans effet une nouvelle nationalité
qui aurait été acquise en vue d'éviter, dans l’avenir, certains effets
de l’ancienne nationalité. Si même on admettait, sans que d’ailleurs
la preuve en ait été faite, que F. Nottebohm est devenu liechten-
steinois dans le but d'échapper aux conséquences de sa nationalité
allemande, la constatation s’impose que le changement de son
statut n’a pas été effectué au cours de la guerre entre le Guatemala
et l'Allemagne, mais bien avant. On ne peut donc parler d’une
modification du statut d’une personne de nationalité ennemie en
celui d’une personne de nationalité neutre, comme cela aurait peut-
étre été le cas, dans certaines conditions, si la naturalisation était
intervenue au cours de l’état de guerre entre le Guatemala et
lV Allemagne.

2. D’autre part, peut-on affirmer que la nationalité de F. Notte-
bohm serait dolosive, vicieuse, s’il était prouvé qu’en demandant la
naturalisation au Liechtenstein, Nottebohm ait voulu de ce fait
dissimuler des avoirs appartenant à des ressortissants ennemis au
Guatemala ? L’on pourrait considérer qu’une nationalité acquise
uniquement dans le but de bénéficier de la protection diplomatique
d'un État neutre n’est pas opposable à l'État belligérant contre
lequel les actes de dissimulation des biens ennemis sont dirigés, si

64
65 AFFAIRE NOTTEBOHM (OPIN. DISS. DE M. GUGGENHEIM)

l'on admet que le dol est en mesure de vicier l’acte juridique et
ainsi que la partie défenderesse est fondée à en alléguer la nullité.

L’acquisition de la nationalité fait alors partie d’une transaction
devant être qualifiée dans son ensemble de dolosive, entraînant
éventuellement la non-reconnaissance du changement de natio-
nalité par l’État belligérant lésé, et non pas uniquement l’inop-
posabilité de la protection diplomatique. Cependant, il sera toujours
difficile de prouver Vexistence d’une telle transaction dolosive.

3. Quelle que soit d’ailleurs la solution à apporter à ce problème,
il aurait fallu, pour l’examiner et le résoudre, aborder le fond du
litige. A cet effet, la Cour aurait dû accorder la possibilité à la
partie demanderesse de réunir tous les éléments de preuve en vue
de lui permettre de se rendre compte si, dans le cas d’espèce, le
reproche de la dissimulation de biens était justifié, de telle manière
que le Guatemala n’avait pas l’obligation de reconnaître la natio-
nalité liechtensteinoise de F. Nottebohm. La preuve de la dissi-
mulation des biens n'étant pas faite, la Cour aurait dû, à mon
avis, joindre au fond l'exception d’irrecevabilité du chef de la
nationalité. Cela aurait également dû être le cas pour les deux
autres chefs d'irrecevabilité, car leur sort est lié à l'exception
d’irrecevabilité quant à la nationalité. En effet, si cette dernière
est admise, l'examen de la demande d’irrecevabilité du Guatemala
du chef de l’absence de négociations diplomatiques et du non-
épuisement des instancès internes devient inutile.

fs

4. La décision énoncée par la Cour à l’audience publique du
14 février 1955 a d’ailleurs explicitement réservé le droit du Liech-
tenstein, en vertu de l’article 48, paragraphe 2, du Règlement,
de soumettre tous documents à l'appui des observations sur les
nouveaux documents soumis par la partie adverse. La Cour aurait
donc dû faire droit à la demande d’ajournement soumise par le
Gouvernement de la Principauté de Liechtenstein.

(Signé) GUGGENHEIM.

65
